                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-460-GCM
                               (3:99-cr-194-GCM-1)

BOBBY LEE BROADDUS,                       )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                         ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

       THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255, (Doc. No. 1), and in light of Petitioner’s Supplemental

Memorandum, (Doc. No. 10), in which Petitioner concedes that his claim is time-barred.

Petitioner is represented by the of the Office of the Federal Public Defender of Western North

Carolina.

       Petitioner pled guilty in the underlying criminal case to armed bank robbery, possession

of a firearm by a convicted felon, and use, possession, and brandishing a firearm during and in

relation to a crime of violence. (3:99-cr-194, Doc. No. 32). Petitioner was sentenced as a career

offender to 188 months for the robbery, 120 months for the firearm possession, and 84 months,

consecutive, for the firearm use during a crime of violence. (Id.); see also (3:99-cr-194, Doc. No.

54) (judgment amended to reflect correct restitution amount). The Fourth Circuit Court of

Appeals affirmed. United States v. Broaddus, 45 Fed. Appx. 219 (4th Cir. 2002).

       In 2008, Petitioner filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §

1651 that the Court denied, case number 3:08-cv-522. Broaddus v. United States, 2008 WL

5105253 (W.D.N.C. Dec. 1, 2008).

                                                 1
       In 2012, Petitioner filed a pro se § 2255 Motion to Vacate, case number 3:12-cv-432. The

Federal Defender filed a supplemental memorandum in support of the § 2255 petition and

seeking alternative relief under 28 U.S.C. § 2241, coram nobis and audita querela. (3:12-cv-432

Doc. No. 4). The Court denied and dismissed the § 2255 petition as time-barred and denied his

petitions pursuant to § 2241, coram nobis, and audita querela. Broaddus v. United States, 2013

WL 6385302 (W.D.N.C. Dec. 6, 2013).1

       On June 26, 2015, the Supreme Court held in Johnson v. United States that the residual

clause of the Armed Career Criminal Act (“ACCA”) – which covered any offense that

“otherwise involves conduct that presents a serious potential risk of physical injury to another” –

is “unconstitutionally vague.” 135 S.Ct. 2551, 2557 (2015). Based on that holding the Court

concluded that “imposing an increased sentence under the residual clause … violates the

Constitution’s guarantee of due process.” Id. at 2563. On April 18, 2016, the Supreme Court held

in Welch v. United States, 136 S.Ct. 1257, 1265 (2016), that Johnson is retroactively applicable

on collateral review to claims that the defendant was improperly sentenced as an armed career

criminal.

       On June 23, 2016, Petitioner filed the instant § 2255 Motion to Vacate through counsel

with the Fourth Circuit’s authorization, raising a Johnson claim. (Doc. Nos. 1, 2). In the § 2255

petition, Petitioner argued that his career offender sentence is illegal under Johnson because one

of his prior convictions no longer qualifies as a career offender predicate.

       On September 29, 2016, the Court placed the § 2255 proceedings in abeyance pending

the outcome of Beckles v. United States, Supreme Court No. 15-8455, in which the petitioner

argued that his career offender sentence was erroneously enhanced by an unconstitutionally



       1
           Petitioner appealed to the Fourth Circuit, case number 14-6004, which remains open.

                                                         2
vague residual clause of U.S. Sentencing Guidelines § 4B1.2. On March 6, 2017, the Supreme

Court held in Beckles that “the advisory Guidelines are not subject to vagueness challenges.”

137 S.Ct. 886, 890 (2017). The Court reasoned that, because the guidelines are not mandatory,

due process is not implicated. Beckles did not, however, resolve the question of whether

Johnson’s constitutional holding applies retroactively to those defendants, like Petitioner, who

were sentenced before United States v. Booker, 543 U.S. 220 (2005), when the Sentencing

Guidelines were mandatory rather than advisory.

       On May 31, 2017, the Court granted a motion to stay these proceedings pursuant to

United States v. Brown, No. 16-7056, in which the pre-Booker Sentencing Guidelines issue was

pending before the Fourth Circuit. On August 21, 2017, the Fourth Circuit decided United States

v. Brown, holding that Johnson does not apply to cases in which defendants were sentenced

under the pre-Booker Sentencing Guidelines. 868 F.3d 297 (4th Cir. 2017). The Fourth Circuit

denied rehearing en banc, United States v. Brown, 891 F.3d 115 (4th Cir. 2018), and the Supreme

Court denied certiorari, Brown v. United States, 2018 WL 2877128 (U.S. Oct. 15, 2018).

       On November 7, 2018, Petitioner filed a Supplemental Memorandum in light of the

Supreme Court’s denial of certiorari in Brown. (Doc. No. 10). In the Supplemental

Memorandum, Petitioner states that the parties agree that, based on the denial of certiorari,

Petitioner’s claim is foreclosed by Brown as untimely. As Petitioner concedes that his § 2255

petition is untimely, it will be denied and dismissed.

       Finally, the Court notes that Petitioner seeks an order from the Court granting a

certificate of appealability. Petitioner essentially contends that reasonable jurists would disagree

over the constitutionality of the Court’s denial of a motion to vacate as untimely in which a

petitioner raises a Johnson claim where the petitioner was sentenced pre-Booker. The Court



                                                  3
recognizes that Chief Judge Gregory wrote a dissent in the Fourth Circuit’s Brown decision

arguing that the petitioner there should be entitled to relief under Johnson and Beckles. The

Court also recognizes that Justice Sotomayor wrote a dissent in the Supreme Court’s decision

denying the petition for certiorari in Brown, in which Justice Ginsburg joined. Nevertheless, the

Court of Appeals’ decision in Brown is binding. Whether this Court or other reasonable jurists

may differ on whether Brown was correctly decided, it cannot reasonably be disputed that the

holding of Brown is binding on this Court and on subsequent panels of the Court of Appeals.

       As Brown is now settled law in this circuit, the Court declines to grant a certificate of

appealability in this action. The Court finds that the Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. § 2253(c)(2); see also

Miller-El v. Cockrell, 537 U.S. 322, 366-38 (2003) (in order to satisfy § 253(c), a “petitioner

must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong”); (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Petitioner has failed to demonstrate both that this Court’s dispositive procedural rulings

are debatable, and that the Motion to Vacate states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85. As a result, the Court declines to issue a

certificate of appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings in the

United States District Courts, 28 U.S.C. § 2255.

       IT IS THEREFORE ORDERED that Petitioner’s Motion to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255, (Doc. No. 1), is DENIED and DISMISSED with

prejudice.

       IT IS FURTHER ORDERED that the Court declines to issue a certificate of

appealability.



                                                   4
IT IS SO ORDERED.




                    Signed: November 16, 2018




                                    5
